       Case 1:21-cv-00982-JLS Document 40-1 Filed 09/13/21 Page 1 of 3




         IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NEW YORK
                  BUFFALO DIVISION



Carlanda D. Meadors, an
individual, et al.,                     Case No. 1:21—cv-982-JLS

         Plaintiffs,

 vs.                                    Plaintiffs’ Memorandum of
                                             Law in Support of
Erie County Board of                        their Motion for an
Elections, et al.,                               Extension

         Defendants,

and

India Walton, an individual,

         Defendant-Intervenor.




        The plaintiffs respectfully submit this memorandum of law in

support of their motion for an extension of time within which to file a

motion for attorneys’ fees and expenses.
    Case 1:21-cv-00982-JLS Document 40-1 Filed 09/13/21 Page 2 of 3




      In the absence of a local rule or court order, Rule 54(d)(2)(B) of the

Federal Rules of Civil Procedure governs the timing of a motion for

attorney’s fees. Under that rule, a fee motion must be filed “no later

than 14 days after the entry of judgment.” Fed. R. Civ. P. 54(d)(2)(B)(i).

Rule 54(a) defines “judgment” as “any order from which an appeal lies.”

Because this Court’s preliminary injunction, entered September 3, is

appealable under 28 U.S.C. § 1292, a fee motion is due on September 17.

      But fees in this case are a moving target. Litigation is proceeding

furiously in the state and federal appellate courts, and fees continue to

accrue. As a result, any fee motion filed by this Friday would be obsolete

before Saturday.

      Under these circumstances, good cause exists to kick the can down

the road, and Rule 6(b)(1) authorizes an extension here. The plaintiffs

therefore request a 30-day extension, until Monday, October 18, to file

their fee motion.

      Counsel for the plaintiffs have conferred with counsel for the

defendants and has been advised that the defendants consent to this

extension. Counsel for the plaintiffs have also conferred with counsel for




                                     2
    Case 1:21-cv-00982-JLS Document 40-1 Filed 09/13/21 Page 3 of 3




the defendant-intervenor who responded by email but has not, as of this

filing, indicated whether his client will oppose.


Respectfully submitted this 13th day of September, 2021.

/s/ Bryan L. Sells*
Georgia Bar No. 635562
Attorney for the Plaintiffs
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com

* Admitted pro hac vice

Frank Callocchia
Attorney for the Plaintiffs
Callocchia Law Firm, PLLC
16 Bidwell Parkway
Buffalo, New York 14222
Telephone: (716) 807-2686
Email: frank@callocchialaw.com




                                     3
